      Case 4:20-cv-00073-BSM Document 20 Filed 07/01/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

GERALD MILLS and                                                            PLAINTIFF
YVONNE MILLS

v.                        CASE NO. 4:20-CV-00073 BSM

NATIONSIDE MUTUAL
INSURANCE COMPANY                                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 1st day of July, 2020.



                                                 UNITED STATES DISTRICT JUDGE
